This bill seeks a declaration that under Dedham’s by-laws certain police officers (of one of whom Mrs. Fransen is administratrix) are entitled to additional pay for hours in *776excess of forty hours (but less than forty-five hours) a week worked by them prior to March 1,1961, when the town adopted G. L. c. 147, § 17B (inserted by St. 1956, c. 349). A master found that the chief of police regularly scheduled the plaintiffs to work in the daytime an average of forty-five hours each week, and that they each received overtime pay for all time worked in excess of forty-five hours a week. The by-laws until March 30, 1959, provided “[n]o additional compensation . . . for hours worked between 40 and 45 hours.” Thereafter, until March 1, 1961, the applicable by-law provided “straight time” for those police officers assigned to a “40 hours [night] shift” for certain hours worked “between 40 and 45 hours.” No change was made with respect to police officers, like the plaintiffs, on the forty-five hour daytime shift. Although during the period between January 1, 1957, and March 1, 1961, the plaintiffs worked many hours in excess of forty (but not over forty-five) hours a week without receiving extra compensation, the applicable by-laws did not entitle them to compensation for these hours apart from their regular salaries. Driscoll v. Medford, 328 Mass. 360, 362-363. The final decree dismissing the bill was apparently intended in effect as a declaration of right. Such a decree dismissing the bill, however, was not appropriate. The final decree is to be modified in accordance with this rescript, so that it will declare that the plaintiffs are not entitled to any additional compensation for any period prior to March 1, 1961, and as so modified it is affirmed.
Richard L. Wilder for the plaintiffs.
Alfred L. PodolsM for the defendants.
The ease was submitted on briefs.